USCA11 Case: 20-10923    Date Filed: 12/21/2020      Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10923
                        Non-Argument Calendar
                      ________________________

                        Agency No. A205-871-536



ANDRES ADAME-QUINTANA,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                           (December 21, 2020)

Before MARTIN, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-10923          Date Filed: 12/21/2020      Page: 2 of 5



       Andres Adame Quintana seeks review of the Board of Immigration Appeals’

final order affirming an immigration judge’s denial of his application for

cancellation of removal under 8 U.S.C. § 1229b(b). Mr. Adame-Quintana’s sole

argument is that the IJ and the BIA misapplied precedent when finding that his U.S.

citizen children would not suffer an “exceptional and extremely unusual hardship”

due to his removal and their resulting relocation to Mexico. See 8 U.S.C. §

1229b(b)(1)(D). Because Mr. Adame-Quintana did not exhaust his administrative

remedies, see Jeune v. U.S. Atty. Gen., 810 F.3d 792, 800 (11th Cir. 2016), we lack

jurisdiction to review his claim. Accordingly, we dismiss his petition for review. 1

                                              I

       Mr. Adame-Quintana is a native and citizen of Mexico who has been living in

the United States without status since the 1990s. In 2014, the Department of

Homeland       Security    charged     him     with    removability      under    8    U.S.C.

§ 1182(a)(6)(A)(i). During his removal proceeding, Mr. Adame-Quintana conceded

the charge of removability and subsequently filed an application for cancellation of

removal under 8 U.S.C. § 1229b(b). The IJ denied Mr. Adame-Quintana’s

application, finding that his removal would not result in “exceptional and extremely




1
 As we write for the parties, we set out only what is necessary to address Mr. Adame-Quintana’s
argument.
                                                2
          USCA11 Case: 20-10923      Date Filed: 12/21/2020   Page: 3 of 5



unusual hardship” on his children, who are U.S. citizens. See 8 U.S.C.

§ 1229b(b)(1)(D).

      Mr. Adame-Quintana subsequently appealed the IJ’s decision to the BIA. In

relevant part, he argued that the IJ had erred by failing to consider, when analyzing

whether Mr. Adame-Quintana’s children would suffer exceptional and extremely

unusual hardship due to his removal, the impact of their relocation to Mexico. The

BIA dismissed Mr. Adame-Quintana’s appeal after determining that the IJ had

indeed considered the effects of relocation on his children. Mr. Adame-Quintana

now seeks our review of that final decision by the BIA.

                                        II

      In his petition for review, Mr. Adame-Quintana asserts—for the first time—

that in In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (BIA 2001), the BIA held

that the “exceptional and extremely unusual hardship” standard is met if the hardship

resulting from removal is either exceptional or extremely unusual. According to

Mr. Adame-Quintana, the IJ and the BIA (by affirming the IJ’s decision) erred in

considering only the “exceptional” prong of the standard and failing to analyze the

“extremely unusual” prong.

      We review de novo our subject-matter jurisdiction. See Jeune, 810 F.3d at

799. We lack jurisdiction to review a final order of removal if a petitioner has not

exhausted his administrative remedies available as of right. See 8 U.S.C.

                                         3
          USCA11 Case: 20-10923        Date Filed: 12/21/2020    Page: 4 of 5



§ 1252(d)(1). See also Jeune, 810 F.3d at 800. If a petitioner neglects to assert an

error before the BIA that he later attempts to raise before us, he has failed to exhaust

administrative remedies. See id. Though administrative exhaustion does not require

that a petitioner employ precise legal terminology, it does require that he provide

sufficient information to enable the BIA to review and correct the alleged error. See

id.

      A review of the record confirms that Mr. Adame-Quintana has not exhausted

his administrative remedies on the sole point he raises in his petition. On appeal

before the BIA, Mr. Adame-Quintana did not assert that Monreal-Aguinaga had

established an either-or method of meeting the “exceptional and extremely unusual

hardship” standard. Further, he did not argue that the IJ had improperly applied

Monreal-Aguinaga or failed to consider the “extremely unusual” prong of the

standard. Nor did he request that the BIA overturn the IJ’s decision on that basis.

Instead, he argued that the IJ had erred by not finding that his children would suffer

unusual and extreme hardship due to their relocation to Mexico. Notwithstanding

the references in Mr. Adame-Quintana’s BIA brief to the purported unusual and

extreme nature of his children’s hardship, we cannot construe the use of that

terminology as providing the BIA with sufficient information to review and correct

the error that he now claims was committed.



                                           4
            USCA11 Case: 20-10923           Date Filed: 12/21/2020        Page: 5 of 5



       Consequently, Mr. Adame-Quintana failed to exhaust his administrative

remedies, leaving us without jurisdiction to consider his petition for review.2

                                              III

       Because we lack subject-matter jurisdiction over Mr. Adame-Quintana’s

claim, we dismiss his petition for review.

       PETITION DISMISSED.




2
  Given our decision, we need not address whether 8 U.S.C. § 1252(a)(2)(B) also deprives us of
jurisdiction. See Patel v. U.S. Atty. Gen., 971 F.3d 1258, 1262 (11th Cir. 2020) (en banc); Martinez
v. U.S. Atty. Gen., 446 F.3d 1219, 1221-22 (11th Cir. 2006).
                                                   5